PER CURIAM
Defendant was convicted of second-degree theft, ORS 164.045, and sentenced to probation. In addition, the trial court imposed restitution in the amount of $2,105. On appeal, defendant asserts that the “trial court erred in imposing restitution in the absence of any evidence that [his] criminal conduct caused the victim’s economic loss.” The state concedes that, under the circumstances presented here, the trial court erred in imposing restitution. We agree and accept that concession. See State v. Dillon, 292 Or 172, 181, 637 P2d 602 (1981) (for imposition of restitution to be proper, a defendant’s criminal activity must be the cause of pecuniary damage). Accordingly, the case must be remanded for resentencing.
Remanded for resentencing; otherwise affirmed.